DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 13 June 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1, 2, 5-18, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fukumoto et al. (US 2011/0036992 A1, cited by Applicant) discloses a light-emission detection apparatus (abstract, Fig. 1), comprising a condensing-lens array in which M condensing lenses are arranged two-dimensionally in a plan parallel to a sensor surface of a sensor (15b, Fig. 1, par. [0061]), for individually condensing lights emitted from an emission-point array in which M emission points are arranged to form M beams (optical control means, 13, par. [0077]), where M is equal to 3 (as shown in Fig. 1), at least one sensor on which the M light beams are not re-condensed but incident in parallel (14, as shown in Fig. 1).
With respect to claim 1, Fukumoto does not appear to disclose or reasonably suggest the claimed relation.
Claims 2, 5-18, 21, and 22 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	15 June 2022